Case: 20-40496     Document: 00515764315         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 3, 2021
                                  No. 20-40496                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Guadalupe Rodriguez, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 2:19-CR-2036-1


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Guadalupe Rodriguez, Jr., was convicted of one count of
   possession of 29.26 kilograms of methamphetamine with intent to distribute,
   and received a below-guidelines sentence of 200 months in prison as well as
   five years of supervised release. Rodriguez appeals two conditions of
   supervised release that forbid him from possessing controlled substances


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40496        Document: 00515764315              Page: 2      Date Filed: 03/03/2021




                                         No. 20-40496


   without a prescription or psychoactive substances without preapproval from
   his probation officer. He argues these conditions must be vacated because
   they were not orally pronounced at sentencing.
           In United States v. Diggles, 957 F.3d 551, 557–59 (5th Cir. 2020) (en
   banc), cert. denied, 2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-5836), we
   explained that conditions of supervised release are part of a defendant’s
   sentence that must be orally pronounced at sentencing unless their
   imposition is required by 18 U.S.C. § 3583(d). “If the in-court
   pronouncement differs from the judgment that later issues, what the judge
   said at sentencing controls.” Id. at 557. Still, “[o]ral in-court adoption of a
   written list of proposed conditions,” whether taken from the PSR or standing
   order of the court, fulfills the pronouncement requirement. Id. at 560–61; see
   also United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020) (practice of
   adopting written list of proposed conditions “works to the defendant’s
   benefit because it affords earlier notice than when a defendant hears
   conditions for the first time when the judge announces them” (quotation
   omitted)). In the case of a discrepancy between the oral pronouncement of
   sentence and the written judgment, we must determine whether it is “a
   conflict or merely an ambiguity that can be resolved by reviewing the rest of
   the record.” United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).
           We find no error here because Rodriguez’s oral and written sentences
   do not conflict. 1 The PSR recommended “Substance Abuse Treatment,
   Testing, and Abstinence” during its recommended period of supervised



           1
              Although Rodriguez failed to object to these conditions below, which would
   typically trigger plain-error review, he argues we should review for abuse of discretion
   because the district court’s failure to pronounce the conditions orally deprived him of any
   opportunity to object. We need not decide this issue, however, because we find no
   reversible error by the district court under either standard.




                                               2
Case: 20-40496         Document: 00515764315               Page: 3      Date Filed: 03/03/2021




                                          No. 20-40496


   release, with six paragraphs of specifics. No other release conditions were
   recommended. Rodriguez reviewed the PSR with his attorney and lodged
   multiple objections to it, none related to these conditions. At the sentencing
   hearing, the district court pronounced: “In addition to the mandatory and
   standard conditions, substance abuse testing and treatment will be ordered.”
   In the written judgment, under “Special Conditions of Supervision,” the
   court included the heading “Substance Abuse Treatment and Testing,” and
   beneath it four of the six paragraphs from the PSR recommendation,
   reproduced verbatim (omitting only two paragraphs specific to alcohol use).
           As another panel of our court recently found, circumstances such as
   these present no conflict between oral and written sentences. “Based on the
   evidence of [the defendant’s] history of [drug] abuse and the orally
   pronounced supervised release conditions requiring him to participate in
   substance-[abuse] treatment programs, we conclude that prohibiting
   unprescribed controlled substances . . . and psychoactive substances did not
   conflict with the oral pronouncement of the sentence.” United States v.
   Lozano, No. 19-40011, 2020 WL 6478509, at *5 (5th Cir. Nov. 3, 2020)
   (citing Mireles, 471 F.3d at 558). Rodriguez argues that the district court’s
   oral reference to “testing and treatment” adopted only two paragraphs of the
   PSR’s recommendations, but in the context of the PSR, the court’s words
   logically referred to the entire “Substance Abuse Treatment, Testing, and
   Abstinence” recommendation. 2
           AFFIRMED.



           2
             The Government agrees with Rodriguez, but “[w]e are not bound by the
   Government’s concession of error and give the issue independent review.” United States
   v. Hope, 545 F.3d 293, 295 (5th Cir. 2008); see also United States v. Claiborne, 132 F.3d 253,
   254, 256 (5th Cir. 1998). The Government’s concession came before our decision in
   Lozano, which we find persuasive.




                                                 3